Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	This is a Final Rejection in response to the Amendments and Arguments submitted on 12/29/20020.
	Claims 1-3, 5-11, 13-15, 17 and 20-21 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 13-15, 17, and 20-21 are rejected under 35 U.S.C. 102(2) as being unpatentable over Mattsson (US Patent Publication 2016/0195876).
Regarding claim 1, Mattsson discloses a robotic gardening tool remote information collection system (abstract), comprising: 
a robotic gardening tool, an external charging station, and a server ([019] Within the context of FIG. 1, it should be appreciated that certain tasks, like grass cutting, are typically performed by lawn mowers, which could be walk behind, ride on, or robotic models.  Tasks such as soil preparation may be , wherein 
said robotic gardening tool comprises: 
a housing; a display unit; a motor located inside said housing (Fig. , [0004] Some example embodiments may therefore provide a capability for intelligent control or management of a number of assets in connection with yard maintenance with the assistance or inclusion of a robotic rover (e.g., a robotic mower, watering device, and/or the like).  Thus, for example, sensor equipment and task performance equipment operation may be coordinated with the assistance of a robotic rover for efficient gardening and lawn care. [0011] FIG. 3 illustrates an example operating environment for a robotic mower that may employ an example embodiment.  [022] It should also be appreciated that the yard maintenance manager 40 could reside on the robotic rover 15,… Where the yard maintenance manager 40 resides at the robotic rover 15, the ; 
a charging electrode configured to transfer simultaneously energy and information ([017] The robotic rover may provide a very high degree of flexibility and capability into the system with respect to mechanisms by which power, communication and task related services may be provided within the system.  [0039] In some embodiments, in addition to employing the fixed assets described above, one or more mobile assets may be employed.  Within such a context, for example, a robotic mower or watering device may be used to facilitate collection of data and/or the execution of tasks.  Although any mobile asset could be employed, an example embodiment will be described herein within the context of a robotic lawn mower or watering ;
a working assembly, driven by said motor to carry out specific work ([019] Within the context of FIG. 1, it should be appreciated that certain tasks, like grass cutting, are typically performed by lawn mowers, which could be walk behind, ride on, or robotic models.  Tasks such as soil preparation may be performed by tillers.  Still other tasks, like lawn watering, may be performed by sprinkler heads at fixed locations or by the transportation of water via hoses to desired locations.  The transportation could be accomplished manually, or via a robot or robotic rover 15.  Robots or other devices could also be engaged to perform certain other yard maintenance tasks such as raking, fertilizing, lighting, wildlife dispersion and/or the like. [0039] In some embodiments, in addition to employing the fixed assets described above, one or more mobile assets may be employed.  Within such a context, for example, a robotic mower or watering device may be used to facilitate collection of data and/or the execution of tasks.  Although any mobile asset could be employed, an example embodiment will be described herein within the context of a robotic lawn mower or watering device acting as the robotic rover 15.  As described above, the robotic robot 15 (or "robot") may work within a work area defined by a boundary wire or other method.  In some cases, the robot may perform a task (e.g., grass cutting or lawn watering (e.g., via transport of a small (e.g., 5 mm or less) hose linked to a water source via a hose reel) over the parcel 200.  [0047] In some cases, the robotic rover 15 may be controlled to ensure that synchronization or sequencing can occur relative to the tasks performed on the parcel 200.   ); 
a control module group configured to control the motor ( [0023] As shown in FIG. 1, the yard maintenance manager 40 may include processing circuitry 110 that may be configured to perform data processing, control function execution, [048] The robotic rover 15 may be controlled, at least in part, via control circuitry located onboard. The control circuitry may include, among other things, the ability to detect the boundary wire 300 to redirect the robotic rover 15 to other areas within the parcel 200. [0056] In some embodiments, the yard maintenance manager 40 may be further modified to include task performance equipment control circuitry 41 as shown in the example of FIG. 5. The task performance equipment control circuitry 41 may be embodied as or by a separate processor or may be embodied by configuration of the processing circuitry 110 of the yard maintenance manager 40. In any case, the task performance equipment control circuitry 41 may interface with the task performance equipment 20 either directly or via the network 50, as shown in FIG. 5.) ;
an information collection unit comprised in said control module group, wherein said information collection unit collects maintenance warning information and research and development reference information, said maintenance warning information provides information related to whether said robotic gardening tool needs maintenance, and said research and development information provides information related to subsequent research and development of said robotic gardening tool ([0023] As shown in FIG. 1, the yard maintenance manager 40 may include processing circuitry 110 that may be configured to perform data processing, control function execution and/or other processing and management services according to an example embodiment of the present invention. As such, it may be appreciated that the yard maintenance manager 40 could be embodied as a computer, smart phone, server, or other computing device. In some embodiments, the processing circuitry 110 may be embodied as a chip or chip set. In other words, the processing circuitry 110 may ; 
an information processing unit comprised in said control module group, which processes said maintenance warning information and research and development reference information according to a preset procedure ([0023] As shown in FIG. 1, the yard maintenance manager 40 may include processing circuitry 110 that may be configured to perform data processing, control function execution and/or other processing and management services according to an example embodiment of the present invention. As such, it may be appreciated that the yard maintenance manager 40 could be embodied as a computer, smart phone, server, or other computing device. In some embodiments, the processing circuitry 110 may be embodied as a chip or chip set. In other words, the processing circuitry 110 may comprise one or more physical packages (e.g., chips) including materials, components and/or wires on a structural assembly (e.g., a baseboard). The structural assembly may provide physical strength, conservation of size, and/or limitation of electrical interaction for component circuitry included thereon. [0039] In some embodiments, in addition to employing the fixed assets described above, one or more mobile assets may be employed.  Within such a context, for example, a robotic mower or watering device may be used to facilitate collection of data and/or the execution of tasks.  Although any mobile asset could be employed, an example embodiment will be described herein within the context of a robotic lawn mower or watering device acting as the robotic rover 15. [0046] As such, for example, watering (or some other task) may be commenced and the system 10 may employ the sensor equipment 30 in combination with 
a communication unit integrated in said control module group, having a physical communication interface integrated on the charging electrode wherein said communication unit performs communication with said server and sends said maintenance warning information and research and development reference information sent by said information processing unit to said server via said external charging station ([0021], [0023] As shown in FIG. 1, the yard maintenance manager 40 may include processing circuitry 110 that may be configured to perform data processing, control function execution and/or other processing and management services according to an example embodiment of the present invention. [0024], [0037], [0049] In an example embodiment, the robotic rover 15 may be battery powered via one or more rechargeable batteries. Accordingly, the robotic rover 15 may be configured to return to a charge station 310 that may be located at some position on the parcel 200 in order to recharge the batteries., [0052] FIG. 4 illustrates a simple water migration path that may be practiced in connection with an example embodiment. As shown in FIG. 4, a water source 400 may be used to charge a water line 410. A first sprinkler 420 and a second sprinkler 422 may receive water from the water line 410. The water line 410 may be selectively charged to provide water for spraying from the first and second sprinklers 420 and 422. In this example, a power source 402 may also be provided to power various system components. In some cases, the power source 402 may power the sprinklers, actuators of the sprinklers and/or the sensors of the system (including first sensor 430 and second sensor 432). As shown in FIG. 4, the yard maintenance manager 40 may communicate with the robotic rover 15 either directly via a wireless link, or via the charging station 310 when docking occurs. An operator may also interact ; 
said server comprises a server communication unit, a maintenance warning analysis module, and maintenance warning notification module, wherein said server communication unit performs communication with said communication unit of said robotic gardening tool to collect said maintenance warning information and research and development reference information ([0021] The sensor equipment 30, and in some cases also one or more of the devices that comprise the task performance equipment 20, may be in communication with a yard maintenance manager 40 via a network 50.  The network 50 may be a data network, such as a local area network (LAN), a metropolitan area network (MAN), a wide area network (WAN) (e.g., the Internet), a wireless personal area network (WPAN), and/or the like, which may couple client devices (e.g., the sensor equipment 30 and/or the task performance equipment 20) to devices such as processing elements (e.g., personal computers, server computers or the like) and/or databases such as the yard maintenance manager 40.  Communication between the network 50, the client devices and the devices or databases (e.g., servers) to which the client devices are coupled may be accomplished by either wireline or wireless communication mechanisms and corresponding communication protocols.  As such, for example, some or all of the sensors of the sensor equipment 30 may be connected to the yard maintenance manager 40 by wire and/or be wireless communication means.  Meanwhile, some or all of the devices of the task performance equipment 20 may be connected to the yard maintenance manager 40 by wire or by wireless communication means.  As such, for example, a remote terminal may be connected to the yard maintenance manager 40 by wire and/or wireless communication means. [0037] For physical connections made between assets, wiring and/or hose connections for power, communication or other sourcing services may be accomplished in any desirable fashion, and
said external charging station having a physical communication interface and a charging station communication unit, said physical communication interface configured to transfer energy and information, and said charging station communication unit communicatively coupled to said server via said server communication unit through the Internet ( [0021] The sensor equipment 30, and in some cases also one or more of the devices ; 
wherein the physical communications interface of said robotic gardening tool docks with the physical communication interface of said external charging station thereby charging said robotic gardening tool and transferring information between the robotic gardening tool and the external charging station ( [022] It should also be appreciated that the yard maintenance manager 40 could reside on the robotic rover 15, at the charging station of the robotic rover 15, or could reside remotely from the robotic rover 15 (e.g., residing at a computer, server or smart phone).  Where the yard maintenance manager 40 resides at the robotic rover 15, the processing circuitry of the robotic rover and the processing circuitry of the yard maintenance manager 40 could be the same, or both could be embodied on coprocessors of the same platform. [0040] Alternatively or additionally, in some cases, the robot may further read data from the corresponding sensors that it encounters while operating.  The robot may store such data or transmit it to the yard maintenance manager 40 wirelessly.  If the data is stored, the data may be transmitted to the charging station or a communication device associated therewith when the robot docks for charging.  The communication device may then communicate the data to the yard maintenance manager 40. [0049] In an example embodiment, the robotic rover 15 may be battery powered via one or more rechargeable batteries.  Accordingly, the robotic rover 15 may be configured to return to a charge station 310 that may be located at some position on the parcel 200 in order to recharge the batteries.  The batteries may power a drive system and a functional control system of the robotic rover 15.  However, the control circuitry of the robotic rover 15 may selectively control the application of power or other control signals to the drive system and/or the functional control system to direct the operation of the drive system and/or functional control system.  Accordingly, movement  and
said maintenance warning analysis module analyzes, according to said preset procedure, said received maintenance warning information to obtain maintenance type information, said maintenance type information indicates a type of maintenance that said robotic gardening tool needs to perform ([0004] Some example embodiments may therefore provide a capability for intelligent control or management of a number of assets in connection with yard maintenance with the assistance or inclusion of a robotic rover (e.g., a robotic mower, watering device, and/or the like). Thus, for example, sensor equipment and task performance equipment operation may be coordinated with the assistance of a robotic rover for efficient gardening and lawn care. [016] Additionally, the term “yard maintenance” is meant to relate to any outdoor grounds improvement or maintenance related activity and need not specifically apply to activities directly tied to grass, turf or sod care. Thus, yard maintenance should be appreciated to encompass gardening, lawn care, combinations thereof, and/or the like. As used herein, operable coupling should be understood to relate to direct or indirect connection that, ;
wherein said maintenance warning notification module sends an instruction that notifies a user of a maintenance type that said robotic gardening tool needs, and said communication unit of said server send said maintenance type information to said communication unit of said robotic gardening tool by said physical communication interface docked with said physical communication interface of said external charging station, and a charging station communication unit of said external charging station communicatively coupled to said server through the Internet, and said communication unit of the robotic gardening tool receives said maintenance type information from said server, and said control module group of the robotic gardening tool processes the said maintenance type information received from said server and displays said maintenance type information on said display unit (See figure 5 and  [0025] The user interface 130 (if implemented) may be in communication with the processing circuitry 110 to receive an indication of a user input at the user interface 130 and/or to provide an audible, visual, mechanical or other output to the user. As such, the user interface 130 may include, for example, a display, one or more buttons or keys (e.g., function buttons or a keyboard), and/or other input/output mechanisms (e.g., microphone, speakers, cursor, joystick, lights and/or the like). The user interface 130 may be configured to provide alerts, warnings and/or notifications to the user or operator responsive to various trigger conditions being detected (e.g., via the sensor equipment 30 or other components). In some cases, the user interface 130 may be configured to generate such alerts, warnings and/or notifications in response to plant growing conditions being out of specification or out of .
Regarding claims 2 and 10, Mattsson discloses 
wherein: said robotic gardening tool is a robotic mower ([004], [011] robotic mower).

Regarding claims 3 and 11, Mattsson discloses 
wherein said robotic gardening tool transfers information to said server via the charging station communication unit of said external charging station ([022] It should also be appreciated that the yard maintenance manager 40 could reside on the robotic rover 15, at the charging station of the robotic rover 15, or could reside remotely from the robotic rover 15 (e.g., residing at a computer, server or smart phone).  Where the yard maintenance manager 40 resides at the robotic rover 15, the processing circuitry of the robotic rover and the processing circuitry of the yard maintenance manager 40 could be the same, or both could be embodied on coprocessors of the same platform. [0040] Alternatively or additionally, in some cases, the robot may further read data from the corresponding sensors that it encounters while operating.  The robot may store such data or transmit it to the yard maintenance manager 40 wirelessly.  If the data is stored, the data may be transmitted to the charging station or a communication device associated therewith when the robot docks for charging.  The communication device may then communicate the data to the yard maintenance manager 40. [0049] In an example embodiment, the robotic rover 15 may be battery powered via one or more rechargeable batteries.  Accordingly, the robotic rover 15 may be configured to return to a charge station 310 that .


Regarding claim 5, Mattsson discloses 
wherein: said maintenance warning notification module notifies said user by network communications software (Figs. 1, 3-5 [0039] In some embodiments, in addition to employing the fixed assets described above, one or more mobile assets may be employed.  Within such a context, for example, a robotic mower or watering device may be used to facilitate collection of data and/or the execution of tasks.  Although any mobile asset could be employed, an example embodiment will be described herein within the context of a robotic lawn mower or watering device acting as the robotic rover 15.  As described above, the robotic robot 15 (or "robot") may work within a work area defined by 
Regarding claims 6, 13 and 17 Mattsson discloses
wherein: said maintenance warning information comprises component status information, and said component status information comprises at least one of a motor total running time length, a brush wear status, a blade total working time length, a blade wear status, a battery cycle, and a battery full voltage; and said maintenance type comprises at least one of replacing a motor, replacing a brush, replacing a blade, and replacing a battery  ([0051] Accordingly, the robotic rover 15 may be configured to facilitate activity related to data collection (enabling low power near field or other short range communication), power provision, direct task performance and indirect task performance (e.g., via equipment manipulation via electrical or mechanical methods).  Battery replacement needs or power consumption in general may therefore be kept to a minimum.  Moreover, given the ability of the robotic rover 15 to act as a mobile sensor, it may be possible in some cases to use the robotic rover 15 as the only sensor or sensing device platform within the system 10.  The robotic rover 15 may facilitate placement of devices within the system through detection and calibration techniques via the provision of feedback regarding the distribution of water or other growing condition changing resources over the parcel 200. ).
Regarding claims 7, 23 Mattsson discloses 
wherein: said server also comprises a research and development reference information processing module and a research and development reference information output module, said research and development reference information analysis module processes, according to said preset procedure, said received research and development reference information; and said research and development information output module outputs said processed research and development reference information (Figs. 1, 3-5([0025] The user interface 130 (if implemented) may be in communication with the processing circuitry 110 to receive an indication of a user input at the user interface 130 and/or to provide an audible, visual, mechanical or other output to the user. As such, the user interface 130 may include, for example, a display, one or more buttons or keys (e.g., function .
Regarding claims 8, 14 and 20 Mattsson discloses 
wherein: said research and development reference information comprises environment information and/or usage mode information; said environment information comprises at least one of grass status information, humidity information, temperature information, temperature difference information, illumination information, and lawn area information; and said usage mode information comprises at least one of a usage frequency, a working time plan, a working time segment, a working time length, a working current, and a motor rotation speed (Figs. 1, 3-5 [0039] In some embodiments, in addition to employing the fixed assets described above, one or more mobile assets may be employed.  Within such a context, for example, a robotic mower or watering device may be used to facilitate collection of data and/or the execution of tasks.  Although any mobile asset could be employed, an example embodiment will be described herein within the context of a robotic lawn mower or watering device acting as the robotic rover 15.  As described above, the robotic robot 15 (or "robot") may work 
Regarding claim 9, Mattsson discloses an robotic gardening tool (page 6 “The figure shows a system 22 with a hand-held power tool 10), comprising: 
a housing; a display unit; a motor located inside said housing  (Fig. , [0004] Some example embodiments may therefore provide a capability for intelligent control or management of a number of assets in connection with yard maintenance with the assistance or inclusion of a robotic rover (e.g., a robotic mower, watering device, and/or the like).  Thus, for example, sensor equipment and task performance equipment operation may be coordinated with the assistance of a robotic rover for efficient gardening and lawn care. [0011] FIG. 3 illustrates an example operating environment for a robotic mower that may employ an example embodiment.  [022] It should also be appreciated that the yard maintenance manager 40 could reside on the robotic rover 15,… Where the yard maintenance manager 40 resides at the robotic rover 15, the processing circuitry of the robotic rover and the processing circuitry of the yard maintenance manager 40 could be the same, or both could be embodied on coprocessors of the same platform [0025] The user interface 130 (if implemented) may be in communication with the processing circuitry 110 to receive an indication of a user input at the user interface 130 and/or to provide an audible, visual, mechanical or other output to the user. As such, the user interface 130 may include, for example, a display, one or more buttons or keys (e.g., function buttons or a keyboard), and/or other input/output mechanisms (e.g., microphone, speakers, cursor, joystick, lights and/or the like). The user interface 130 may be configured to provide alerts, warnings and/or notifications to the user or operator responsive to various trigger conditions being detected (e.g., via the sensor equipment 30 or other components). In some cases, the user interface 130 may be configured to generate such alerts, warnings and/or notifications in response to plant growing conditions being out of specification or out of recommended ranges. System malfunctions, damage or tampering with equipment, equipment theft and other component related stimuli may also be defined as triggers for generation of the alerts, warnings and/or notifications. The alerts, warnings and/or ; 
a charging electrode configured to transfer simultaneously energy and information ([017] The robotic rover may provide a very high degree of flexibility and capability into the system with respect to mechanisms by which power, communication and task related services may be provided within the system.  [0039] In some embodiments, in addition to employing the fixed assets described above, one or more mobile assets may be employed.  Within such a context, for example, a robotic mower or watering device may be used to facilitate collection of data and/or the execution of tasks.  Although any mobile asset could be employed, an example embodiment will be described herein within the context of a robotic lawn mower or watering device acting as the robotic rover 15.  As described above, the robotic robot 15 (or "robot") may work within a work area defined by a boundary wire or other method.  In some cases, the robot may perform a task (e.g., grass cutting or lawn watering (e.g., via transport of a small (e.g., 5 mm or less) hose linked to a water source via a hose reel) over the parcel 200.  The robot may be equipped with an RFID reader to read the RFID tag of one or more sensors and/or pieces of task performance equipment.  In some cases, the robot may include a positioning module that is capable of noting the location at which one or more RFID tags was read.  Accordingly, the robot may be able to obtain geographic location information for mapping the location of assets.  As such, the locations of devices in the system 10 may be learned.  [0037] For physical connections made between assets, wiring and/or hose connections for power, communication or other sourcing services may be accomplished in any desirable fashion, but may be programmed into or otherwise known by the yard maintenance manager 40.  Wireless communications (if employed) may be accomplished by short range or other radios that may be in communication with sensors or other assets.  For example, Bluetooth, Wi-Fi___33, ZigBee, RFID (near field communication), GSM, or other proprietary or standard based communication mechanisms may be employed.  In some embodiments, if one or more sensors are collocated with each other or with task performance equipment, a group of devices may communicate with a communication hub (which may be one of the sensors or devices) and the hub may wirelessly (or via wired connection) ;
a working assembly, driven by said motor to carry out specific work ([019] Within the context of FIG. 1, it should be appreciated that certain tasks, like grass cutting, are typically performed by lawn mowers, which could be walk behind, ride on, or robotic models.  Tasks such as soil preparation may be performed by tillers.  Still other tasks, like lawn watering, may be performed by sprinkler heads at fixed locations or by the transportation of water via hoses to desired locations.  The transportation could be accomplished manually, or via a robot or robotic rover 15.  Robots or other devices could also be engaged to perform certain other yard maintenance tasks such as raking, fertilizing, lighting, wildlife dispersion and/or the like. [0039] In some embodiments, in addition to employing the fixed assets described above, one or more mobile assets may be employed.  Within such a context, for example, a robotic mower or watering device may be used to facilitate collection of data and/or the execution of tasks.  Although any mobile asset could be employed, an example embodiment will be described herein within the context of a robotic lawn mower or watering device acting as the robotic rover 15.  As described above, the robotic robot 15 (or "robot") may work within a work area defined by a boundary wire or other method.  In some cases, the robot may perform a task (e.g., grass cutting or lawn watering ; 
a control module group configured to control the motor ( [0023] As shown in FIG. 1, the yard maintenance manager 40 may include processing circuitry 110 that may be configured to perform data processing, control function execution, [048] The robotic rover 15 may be controlled, at least in part, via control circuitry located onboard. The control circuitry may include, among other things, the ability to detect the boundary wire 300 to redirect the robotic rover 15 to other areas within the parcel 200. [0056] In some embodiments, the yard maintenance manager 40 may be further modified to include task performance equipment control circuitry 41 as shown in the example of FIG. 5. The task performance equipment control circuitry 41 may be embodied as or by a separate processor or may be embodied by configuration of the processing circuitry 110 of the yard maintenance manager 40. In any case, the task performance equipment control circuitry 41 may interface with the task performance equipment 20 either directly or via the network 50, as shown in FIG. 5.) ;
an information collection unit comprised in said control module group, wherein said information collection unit collects maintenance warning information and research and development reference information, said maintenance warning information provides information related to whether said robotic gardening tool needs maintenance, and said research and development information provides information related to subsequent research and development of said robotic gardening tool (([0025] The user interface 130 (if implemented) may be in communication with the processing circuitry 110 to receive an indication of a user input at the user interface 130 and/or to provide an audible, visual, mechanical or other output to the user. As such, the user interface 130 may include, for example, a display, one or more buttons or keys (e.g., function buttons or a keyboard), and/or other input/output mechanisms (e.g., microphone, speakers, cursor, joystick, lights and/or the ; 
a communication unit integrated in said control module group, having a physical communication interface integrated on the charging electrode ([0021], [0023] As shown in FIG. 1, the yard maintenance manager 40 may include processing circuitry 110 that may be configured to perform data processing, control function execution and/or other processing and management services according to an example embodiment of the present invention. [0024], [0037], [0049] In an example embodiment, the robotic rover 15 may be battery powered via one or more rechargeable batteries. Accordingly, the robotic rover 15 may be configured to return to a charge station 310 that may be located at some position on the parcel 200 in order to recharge the batteries., [0052] FIG. 4 illustrates a simple water migration path that may be practiced in connection with an example embodiment. As shown in FIG. 4, a water source 400 may be used to charge a water line 410. A first sprinkler 420 and a  , the physical communications interface of said robotic gardening tool is configured to dock with a physical communications interface of an external charging station thereby charging said robotic gardening tool and transferring information between the robotic gardening tool and the external charging station ( [0021] The sensor equipment 30, and in some cases also one or more of the devices that comprise the task performance equipment 20, may be in communication with a yard maintenance manager 40 via a network 50. The network 50 may be a data network, such as a local area network (LAN), a metropolitan area network (MAN), a wide area network (WAN) (e.g., the Internet) [022] It should also be appreciated that the yard maintenance manager 40 could reside on the robotic rover 15, at the charging station of the robotic rover 15, or could reside remotely from the robotic rover 15 (e.g., residing at a computer, server or smart phone).  Where the yard maintenance manager 40 resides at the robotic rover 15, the processing circuitry of the robotic rover and the processing circuitry of the yard maintenance manager 40 could be the same, or both could be embodied on coprocessors of the same platform. [0040] Alternatively or additionally, in some cases, the robot may further read data from the corresponding sensors that it encounters while operating.  The robot may store such data or transmit it to the yard maintenance manager 40 wirelessly.  If the data is stored, the data may be transmitted to the charging station or a communication device associated 
wherein said communication unit is configured to communicatively couple with an external server and sends said processed maintenance warning information and research and development reference information to said external server, or receives maintenance type information sent by said server via said external charging station, and said control module group processes said maintenance information and make said maintenance information displayed on said display unit  ([0017] Example embodiments may provide a comprehensive system for monitoring yard conditions (i.e., lawn and/or garden conditions) at any of what may potentially be a number of locations throughout a particular parcel, and performing tasks relative to those locations with the assistance of a mobile asset such as a robotic rover.  In this regard, for example, the system may utilize a communication network that gathers information on growing conditions from sensor equipment for association of the information with the areas from which the information was gathered.  The system may also employ processing circuitry to associate a set of optimal or desirable growing condition parameters with the various areas.  When the information is received describing the growing conditions of the various areas, the processing circuitry may compare the growing conditions (i.e., current conditions) to the growing condition parameters (i.e., ,
Regarding claim 15, Mattsson discloses an robotic gardening tool remote information collection apparatus, a server ([019] Within the context of FIG. 1, it should be appreciated that certain tasks, like grass cutting, are typically performed by lawn mowers, which could be walk behind, ride on, or robotic models.  Tasks such as soil preparation may be performed by tillers.  Still other tasks, like lawn watering, may be performed by sprinkler heads at fixed locations or by the transportation of water via hoses to desired locations.  The transportation could be accomplished manually, or via a robot or robotic rover 15.  Robots or other devices could also be engaged to perform certain other yard maintenance tasks such as raking, fertilizing, lighting, wildlife dispersion and/or the like.  Thus, it should be apparent that sprinklers, robots, tillers, mowers and the like, represent task performance equipment 20 that may , 
which comprises a server communication unit, a maintenance warning analysis module, maintenance warning notification module, a research and development reference information processing module, and a research and development reference information output module ([0025] The user interface 130 (if implemented) may be in communication with the processing circuitry 110 to receive an indication of a user input at the user interface 130 and/or to provide an audible, visual, mechanical or other output to the user. As such, the user interface 130 may include, for example, a display, one or more buttons or keys (e.g., function buttons or a keyboard), and/or other input/output mechanisms (e.g., microphone, speakers, cursor, joystick, lights and/or the like). The user interface 130 may be configured to provide alerts, warnings and/or notifications to the user or operator responsive to various trigger conditions being detected (e.g., via the sensor equipment 30 or other components). In some cases, the user interface 130 may be configured to generate such alerts, warnings and/or notifications in response to … System malfunctions, damage or tampering with equipment, equipment theft and other component related stimuli may also be defined as triggers for generation of the alerts, warnings and/or notifications.) [0056] In some embodiments, the yard maintenance manager 40 may be further modified to include task performance equipment control circuitry 41 as shown in the example of FIG. 5. The task performance equipment control circuitry 41 may be embodied as or by a separate processor or may be embodied by configuration of the processing circuitry 110 of the yard maintenance  wherein:
said server communication unit performs communication with the communication unit of the robotic gardening tool to collect maintenance warning information and research and development reference information, said maintenance warning information provides information related to whether said robotic gardening tool needs maintenance, and said research and development information provides information related to subsequent research and development of said robotic gardening tool  ([0037] For physical connections made between assets, wiring and/or hose connections for power, communication or other sourcing services may be accomplished in any desirable fashion, but may be programmed into or otherwise known by the yard maintenance manager 40.  Wireless communications (if employed) may be accomplished by short range or other radios that may be in communication with sensors or other assets.  For example, Bluetooth, Wi-Fi___33, ZigBee, RFID (near field communication), GSM, or other proprietary or standard based communication mechanisms may be employed.  In some embodiments, if one or more sensors are collocated with each other or with task performance equipment, a group of devices may communicate with a communication hub (which may be one of the sensors or devices) and the hub may wirelessly (or via wired connection) report data to the yard maintenance manager 40.  Power may also be supplied locally by battery or solar cells that may be disposed proximate to one or more of the assets, or by power cables routed to one or more of the assets. [0049] In an example embodiment, the robotic rover 15 may be battery powered via one or more rechargeable batteries.  Accordingly, the robotic rover 15 may be configured to return to a charge station 310 that may be located at some position on the parcel 200 in order to recharge the batteries.  The batteries may power a drive system and a functional control system of the robotic rover 15.  However, the control circuitry of the robotic rover 15 may selectively control the application of power or other control signals to the drive system and/or the functional control system to direct the operation of .
said maintenance warning analysis module analyzes, according to preset procedure, said received maintenance warning information to obtain maintenance type information, said maintenance type information indicates a type of maintenance that said robotic gardening tool needs to perform; and after receiving said maintenance type information, said maintenance warning notification module sends an instruction that notifies a user of a maintenance type that said robotic gardening tool needs by using an SMS, network communications software, or social network information, or sends said maintenance type information to said robotic gardening tool ([0004] Some example embodiments may therefore provide a capability for intelligent control or management of a number of assets in connection with yard maintenance with the assistance or inclusion of a robotic rover (e.g., a robotic mower, watering device, and/or the like). Thus, for example, sensor equipment and task performance equipment operation may be coordinated with the assistance of a robotic rover for efficient gardening and lawn care. [016] Additionally, the term “yard maintenance” is meant to relate to any outdoor grounds improvement or maintenance related activity and need not specifically apply to activities directly tied to grass, turf or sod care. Thus, yard maintenance should be appreciated to encompass gardening, lawn care, combinations thereof, and/or the like. As used herein, operable coupling should be understood to relate to direct or indirect connection that, in either case, enables functional interconnection of components that are operably coupled to each other. [0013] FIG. 5 illustrates a block diagram of a system having task performance equipment control circuitry integrated into the yard maintenance manager in accordance with an example embodiment;  Further see, [017] [021]-[023] );, and
said research and development reference information processing module processes, according to said preset procedure, said received research and development reference information; and said research and development information output module outputs said processed research and development reference information ([0025] The user interface 130 (if implemented) may be in .

Regarding claim 21, Mattsson discloses an robotic gardening tool remote information collection method, implemented on the robotic gardening tool remote information collection system of claim 1  ([019] Within the context of FIG. 1, it should be appreciated that certain tasks, like grass cutting, are typically performed by lawn mowers, which could be walk behind, ride on, or robotic models.  Tasks such as soil preparation may be performed by tillers.  Still other tasks, like lawn watering, may be performed by sprinkler heads at fixed locations or by the transportation of water via hoses to desired locations.  The transportation could be accomplished manually, or via a robot or robotic rover 15.  Robots or other devices could also be engaged to perform certain other yard maintenance tasks such as raking, fertilizing, lighting, wildlife dispersion and/or the like.  Thus, it should be apparent that sprinklers, robots, tillers, mowers and the like, represent task performance equipment 20 that may be used to accomplish functional tasks relative to yard maintenance activities.  The task performance equipment 20 may therefore serve as the assets or resources that may be used to achieve desired outcomes within the context of the system.  [0021] The sensor equipment 30, and in some cases also , the method comprising the following steps: 
collecting maintenance warning information and/or research and development reference information, wherein said maintenance warning information provides information related to whether said robotic gardening tool needs maintenance, and said research and development information provides information related to subsequent research and development of said robotic gardening tool ([0025] The user interface 130 (if implemented) may be in communication with the processing circuitry 110 to receive an indication of a user input at the user interface 130 and/or to provide an audible, visual, mechanical or other output to the user. As such, the user interface 130 may include, for example, a display, one or more buttons or keys (e.g., function buttons or a keyboard), and/or other input/output mechanisms (e.g., microphone, speakers, cursor, joystick, lights and/or the like). The user interface 130 may be configured to provide alerts, warnings and/or notifications to the user or operator responsive to various trigger conditions being detected (e.g., via the sensor equipment 30 or other components). In some cases, the user interface 130 may be configured to generate such alerts, warnings and/or notifications in response to … System malfunctions, damage or tampering with equipment, equipment theft and other component related stimuli may also be defined as triggers for generation of the alerts, warnings and/or notifications. [0037] For physical connections made between assets, wiring and/or hose connections for power, communication or other sourcing services may be accomplished in any desirable fashion, but may be programmed into or otherwise known by the yard maintenance manager 40.  Wireless communications (if employed) may be accomplished by short range or other radios that may be in communication with sensors or other assets.  For example, Bluetooth, Wi-Fi___33, ZigBee, RFID (near field communication), GSM, or other proprietary or standard based communication mechanisms may be employed.  In some embodiments, if one or more sensors are collocated with each other or with ; 
processing said maintenance warning information and/or research and development reference information according to a preset procedure ([0039] In some embodiments, in addition to employing the fixed assets described above, one or more mobile assets may be employed.  Within such a context, for example, a robotic mower or watering device may be used to facilitate collection of data and/or the execution of tasks.  Although any mobile asset could be employed, an example embodiment will be described herein within the context of a robotic lawn mower or watering device acting as the robotic rover 15. [0046] As such, for example, watering (or some other task) may be commenced and the system 10 may employ the sensor equipment 30 in combination with operation of the robotic rover 15 to monitor the distribution of the water (or fertilizer, etc.).  The sensor equipment 30 may be transported to different locations, or may data may be collected at different locations by the robotic rover 15 and then be used to provide feedback via the yard maintenance manager 40 to direct more or less watering (or other resource utilization) in certain areas. [0051] Accordingly, the robotic rover 15 may be configured to facilitate activity related to data collection (enabling low power near field or other short range communication), power provision, direct task performance and indirect task performance 
sending said maintenance warning information and research and development reference information sent by said processing unit to a server ([0017] Example embodiments may provide a comprehensive system for monitoring yard conditions (i.e., lawn and/or garden conditions) at any of what may potentially be a number of locations throughout a particular parcel, and performing tasks relative to those locations with the assistance of a mobile asset such as a robotic rover.  In this regard, for example, the system may utilize a communication network that gathers information on growing conditions from sensor equipment for association of the information with the areas from which the information was gathered.  The system may also employ processing circuitry to associate a set of optimal or desirable growing condition parameters with the various areas.  When the information is received describing the growing conditions of the various areas, the processing circuitry may compare the growing conditions (i.e., current conditions) to the growing condition parameters (i.e., desired conditions) to determine whether and to what extent corrective actions may be needed to improve the growing conditions.  The processing circuitry may receive the information from and/or communicate instructions to, a robotic rover.  The robotic rover may provide a very high degree of flexibility and capability into the system with respect to mechanisms by which power, communication and task related services may be provided within the system.  [0021] The sensor equipment 30, and in some cases also one or more of the devices that comprise the task performance equipment 20, may be in 
analyzing, according to said preset procedure, said maintenance warning information to obtain maintenance type information, wherein said maintenance type information indicates a type of maintenance that said robotic gardening tool needs to perform ([0004] Some example embodiments may therefore provide a capability for intelligent control or management of a number of assets in ;
processing, according to said preset procedure, said research and development reference information received by said server (Figs. 1, 3-5 [0039] In some embodiments, in addition to employing the fixed assets described above, one or more mobile assets may be employed.  Within such a context, for example, a robotic mower or watering device may be used to facilitate collection of data and/or the execution of tasks.  Although any mobile asset could be employed, an example embodiment will be described herein within the context of a robotic lawn mower or watering device acting as the robotic rover 15.  As described above, the robotic robot 15 (or "robot") may work within a work area defined by a boundary wire or other method.  In some cases, the robot may perform a task (e.g., grass cutting or lawn watering (e.g., via transport of a small (e.g., 5 mm or less) hose linked to a water source via a hose reel) over the parcel 200.  The robot may be equipped with an RFID reader to read the RFID tag of one or more sensors and/or pieces of task performance equipment.  In some cases, the robot may include a positioning module that is capable of noting the location at which one or more RFID tags was read.  Accordingly, the robot may be able to obtain geographic location information for mapping the location ; 
outputting said processed research and development reference information (See figure 5 and  [0025] The user interface 130 (if implemented) may be in communication with the processing circuitry 110 to receive an indication of a user input at the user interface 130 and/or to provide an audible, visual, mechanical or other output to the user. As such, the user interface 130 may include, for example, a display, one or more buttons or keys (e.g., function buttons or a keyboard), and/or other input/output mechanisms (e.g., microphone, speakers, cursor, joystick, lights and/or the like). The user interface 130 may be configured to provide alerts, warnings and/or notifications to the user or operator responsive to .
; and 
sending an instruction that notifies a user of a maintenance type that said robotic gardening tool needs (See figure 5 and  [0025] The user interface 130 (if implemented) may be in communication with the processing circuitry 110 to receive an indication of a user input at the user interface 130 and/or to provide an audible, visual, mechanical or other output to the user. As such, the user interface 130 may include, for example, a display, one or more buttons or keys (e.g., function buttons or a keyboard), and/or other input/output mechanisms (e.g., microphone, speakers, cursor, joystick, lights and/or the like). The user interface 130 may be configured to provide alerts, warnings and/or notifications to the user or operator responsive to various trigger conditions being detected (e.g., via the sensor equipment 30 or other components). In some cases, the user interface 130 may be configured to generate such alerts, warnings and/or notifications in response to plant growing conditions being out of specification or out of recommended ranges. System malfunctions, damage or tampering with equipment, equipment theft and other component related stimuli may also be defined as triggers for generation of the alerts, warnings and/or notifications. The alerts, warnings and/or notifications may be generated via light, sound, visual display, or other devices that may be connected to or part of the yard maintenance manager 40. In some cases, the notifications may be provided by text message or email.).






Response to Arguments
Applicant’s arguments filed 12/29/2020 with respect to claim(s) 1-23 have been fully considered. 
35 USC 112 Rejections
The amendments for claims 15 and 21 are entered. In view of the amendments, the previous rejection have been withdrawn.
35 USC 102 Rejections
Applicant argues that Mattsson fails to teach or suggest a robotic gardening tool having a display unit.  Examiner respectfully disagrees.  Mattson clearly discloses at paragraph [022] “It should also be appreciated that the yard maintenance manager 40 could reside on the robotic rover 15”  That is, the yard maintenance manager 40 which comprises the display is an element that resides on the robotic rober i.e. robotic gardening tool.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  the information collection unit collects information relative to the condition and working state of the robotic gardening tool itself - i.e., information related to whether the robotic gardening tool or the components of the gardening tool require maintenance. Mattsson fails to teach or suggest such a feature.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The requirement of the claim is to collect data related to research and development that provides information related to whether said robotic gardening tool need maintenance.  Mattsson in paragraph [0025] discloses “The user interface 130 (if implemented) may be in communication with the processing circuitry 110 to receive an indication of a user input at the user interface 130 and/or to provide an audible, visual, mechanical or other output to the user. As such, the user interface 130 may include, for example, a display, one or more buttons or keys (e.g., function buttons or a keyboard), and/or other input/output mechanisms (e.g., microphone, speakers, cursor, joystick, lights and/or the like). The user interface 130 may be configured to provide alerts, warnings and/or notifications to the user or operator responsive to various trigger conditions being detected (e.g., via the sensor equipment 30 or other components). In some cases, the user interface 130 may be configured to generate such alerts, warnings and/or notifications in response to … System malfunctions, damage or tampering with equipment, equipment theft and other component related stimuli may also be defined as triggers for generation of the alerts, warnings and/or notifications.).  Therefore it is clear that Mattson receives and analyzes data that in response provide an alerts, warnings or notifications related to System malfunctions, damage or tampering with equipment.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  capable of determining and alerting an operator of maintenance that must be conducted on the robotic rover itself.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689